Citation Nr: 1520782	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Boise, Idaho


THE ISSUE

Whether a claim of entitlement to reimbursement of private medical expenses incurred on behalf of the Veteran for treatment of a service-connected schizoaffective disorder was timely filed.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the father of the Veteran who served on active duty from August 2002 to July 2004.  The Veteran died in September 2010.   

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Boise, Idaho VA Medical Center (VAMC).    

THE APPELLANT'S CLAIM OF ENTITLEMENT TO REIMBURSEMENT OF PRIVATE MEDICAL CARE EXPENSES INCURRED ON BEHALF OF THE VETERAN FOR TREATMENT OF A SERVICE-CONNECTED SCHIZOAFFECTIVE DISORDER, ON THE MERITS, IS REFERRED TO THE AOJ/VAMC FOR APPROPRIATE ACTION.


FINDING OF FACT

The appellant submitted a timely claim of entitlement to reimbursement of private medical expenses incurred on behalf of the Veteran for treatment of service-connected schizoaffective disorder.



CONCLUSION OF LAW

The appellant's claim of entitlement to reimbursement of private medical expenses incurred on behalf of the Veteran for treatment of service-connected schizoaffective disorder was timely filed.  38 C.F.R. §§ 17.125, 17.126 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2009 rating decision, the Veteran was granted service connection for schizoaffective disorder.  A 10 percent rating was assigned effective July 22, 2004 and a 100 percent rating was assigned effective December 12, 2007.  In a September 1, 2010 letter to the Boise, Idaho VA Regional Office (RO), the appellant noted that the Veteran had been found to be 100% disabled by the May 2009 rating decision.  He also noted that the Veteran had applied to the local VA office on a number of occasions in order to receive VA medical care.  The appellant indicated that on two of these occasions he accompanied the Veteran but that they were informed by VA personnel that the Veteran was not eligible for VA medical care/benefits.  

In a September [redacted], 2010 letter, the appellant informed the RO that the Veteran had died on September [redacted], 2010.  The appellant noted that since the Veteran's discharge from service on June 21, 2004, he and his family members had incurred thousands of dollars in expenses for the Veteran's medical care.  The appellant requested that these medical expenses be reimbursed by VA.  In December 2010, March, April and May 2011 follow-up letters, the appellant again requested reimbursement for the medical expenses.  Also, in a separate March 2011 statement, the appellant indicated that the Veteran took his own life on September [redacted], 2010 as a result of his service-connected schizoaffective disorder.  



In a July 2011 decision, the RO denied entitlement to accrued benefits, indicating that VA did not owe the Veteran any money at the time of his death.  In response, the appellant filed a notice of disagreement where he again asserted his claim for reimbursement for private medical expenses incurred for treatment of the Veteran's service-connected schizoaffective disorder.  He specifically claimed reimbursement of $27,355 for the medical expenses incurred.    

In January 2013 correspondence, the RO noted that the appellant's notice of disagreement dealt with the question of reimbursement of medical expenses, a question appropriately addressed by the Boise VAMC.  In a January 2013 response sent both to the VAMC and the RO, the appellant summarized his claim and again requested reimbursement.  In a May 2013 statement of the case, the VAMC denied the appellant's claim, finding that it was not timely filed.  Then, in a June 2013 Form 9, the appellant perfected an appeal to the Board.  In a statement accompanying the Form 9, the appellant indicated that he was seeking reimbursement of $27,355 + accrued interest.  

Claims for payment or reimbursement of medical expenses not previously authorized should be filed with the Chief, Outpatient Service, or Clinic Director of the VA facility designated as the clinic or jurisdiction that serves the region in which the care or services were rendered.  38 C.F.R. § 17.125. 

Claims for payment or reimbursement of the expenses of medical care or services not previously authorized generally must be filed two years after the date the care or services were rendered (and in the case of continuous care, payment will not be made for any part of the care rendered more than 2 years prior to filing claim).  However, in the case of care or services rendered prior to a VA adjudication allowing service connection, the claim must be filed within 2 years of the date the Veteran was notified by VA of the allowance of the award of service connection.
 38 C.F.R. § 17.126. 

The date of filing any claim for payment or reimbursement of the expenses of medical care and services not previously authorized shall be the postmark date of a formal claim, or the date of any preceding telephone call, telegram, or other communication constituting an informal claim.  38 C.F.R. § 17.127. 

A claim for payment or reimbursement of services not previously authorized may be filed by the Veteran who received the services (or his guardian) or by the hospital, clinic, or community resource which provided the services, or by a person other than the Veteran who paid for the services.  38 C.F.R. § 17.123.

In a 2007 opinion, VA's General Counsel discussed the extent to which an appeal with respect to payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 survives the death of a veteran.  VAOPGCCONCL 1-2007 (Oct. 29, 2007).  The General Counsel held, in pertinent part, that if the veteran is the appellant, and he or she dies during the pendency of an appeal to the Board, the appeal should be dismissed; however, if the appellant is instead the care provider or a person other than the veteran who paid for the services, consideration of the appeal should proceed. 

As alluded to above, the appellant should have filed the claim for reimbursement with the VAMC rather than the RO.  However, given that the appellant was unaware of this requirement; given that his claim was otherwise filed with VA well within the two year time limit; and given that the controlling regulation indicates only that a reimbursement claim "should" be filed with the VAMC as opposed to 

the RO, rather than mandating that it "must" be filed with the VAMC, the Board finds that the appellant's claim for reimbursement was timely.  


ORDER

The appellant's claim of entitlement to reimbursement of private medical expenses incurred on behalf of the Veteran for treatment of a service-connected schizoaffective disorder was timely.  



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

